                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


   KENDRIA Y. WEST,                               )
                                                  )
           Plaintiff,                             )
                                                  )
   v.                                             )   NO. 3:19-cv-00185
                                                  )
   GOVERNOR BILL LEE and                          )   JUDGE RICHARDSON
   HERBERT SLATERY, III,                          )
                                                  )
           Defendants.                            )


                                             ORDER

        Before the Court is Plaintiff Kendria West’s Application to Proceed in District Court

Without Prepaying Fees or Costs. (Doc. No. 2.) For good cause shown, Plaintiff’s Application is

GRANTED, and the Clerk is DIRECTED to file this case in forma pauperis.

        Having conducted the initial review of the complaint as required by 28 U.S.C. § 1915(e)(2),

and for the reasons set forth in the accompanying Memorandum Opinion, the Court finds that

Plaintiff’s claims are barred by the Eleventh Amendment. The complaint is therefore DISMISSED

WITHOUT PREJUDICE.

        This is the final order in this action, and the Clerk SHALL enter judgment in accordance

with Fed. R. Civ. P. 58.

        IT IS SO ORDERED.




                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE
